Case 17-13886              Doc 3224      Filed 11/12/19 Entered 11/12/19 11:24:20                     Desc Main
                                         Document      Page 1 of 10

                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

    In re:                                                  Chapter 7

    CENTRAL GROCERS, INC., et al., 1                        Case No. 17-13886

                            Debtors.


     NOTICE OF AGENDA OF MATTERS RELATED TO CENTRAL GROCERS, INC.,
             STRACK & VAN TIL SUPER MARKET, INC. AND SVT, LLC
               SCHEDULED FOR HEARING ON NOVEMBER 14, 2019

    Date and Time of Hearing:           November 14, 2019 at 10:30 a.m. (Central Time)

    Location of Hearing:                The Honorable Janet S. Baer
                                        Courtroom 615
                                        Everett McKinley Dirksen United States Courthouse
                                        219 S. Dearborn Street
                                        Chicago, IL 60604

    Copies of Motions:                  A copy of each pleading can be viewed on the Court’s website
                                        at www.ilnb.uscourts.gov and at the website of the Debtors’
                                        notice and claims agent, Prime Clerk LLC (“Prime Clerk”), at
                                        https://cases.primeclerk.com/CentralGrocers.
                                        Further information may be obtained by calling Prime Clerk at
                                        (866) 727-8489.


1.           Notice of Motion and Fifth Interim Fee Application of Rally Capital Services, LLC for
             Allowance of Compensation for Services Rendered as Financial Advisor to Howard B.
             Samuels, Trustee, for the Period From May 1, 2019 Through and Including August 31,
             2019, [Docket No. 3150], filed by Michael M. Eidelman, on behalf of Howard B. Samuels,
             not individually, but as chapter 7 trustee for the estates of the Select Debtors.

             (a)    Related Documents:

                    (i)     Hearing continued from 10/17/2019 Omnibus Hearing [Docket No. 3196].

                    (ii)    Supplement to Fifth Interim Fee Application of Rally Capital Service, LLC
                            for Allowance of Compensation for Service Rendered as Financial Advisor
                            to Howard B. Samuels, Trustee, for the Period From May 1, 2019 Through
                            and Including August 31, 2019 [Docket No. 3223], filed by Michael M.


1
  The Select Debtors in these chapter 7 cases, along with the last four digits of each Select Debtor’s federal tax
identification number, as applicable, are Central Grocers, Inc. (3170), Strack & Van Til Super Market, Inc. (2184) and
SVT, LLC (1185).


CHICAGO/#3379726.1
Case 17-13886           Doc 3224    Filed 11/12/19 Entered 11/12/19 11:24:20            Desc Main
                                    Document      Page 2 of 10

                         Eidelman, on behalf of Howard B. Samuels, not individually, but as chapter
                         7 trustee for the estates of the Select Debtors.

        (b)     Responses Filed:

                (i)      Letter re Rally Capital Services, LLC Fee Application Comments, filed by
                         Debbie Silverstein, Law Clerk to the Hon. Pamela S. Hollis [Docket
                         No. 3221].

        (c)     Status: This matter is going forward.

2.      Notice of Motion [Docket No. 3021] and Motion of Indiana Grocery Group, LLC for
        Clarification of this Court’s Order (I) Approving the Asset Purchase Agreement among
        Sellers and Buyer, (II) Authorizing the Sale of Certain of the Debtors’ Assets Free and
        Clear of Liens, Claims Interests and Encumbrances, (III) Authorizing the Assumption and
        Assignment of Certain Executory Contracts and Leases in Connection Therewith and
        (IV) Granting Related Relief [Docket No. 3020], filed by Rosanne Ciambrone on behalf
        of Indiana Grocery Group, LLC.

        (a)     Related Documents:

                (i)      Hearing continued from 10/17/2019 Omnibus Hearing [Docket No. 3197].

                (ii)     Fourth Amended Notice of Motion of Indiana Grocery Group, LLC for
                         Clarification of this Court’s Order (I) Approving the Asset Purchase
                         Agreement among Sellers and Buyer, (II) Authorizing the Sale of Certain
                         of the Debtors’ Assets Free and Clear of Liens, Claims Interests and
                         Encumbrances, (III) Authorizing the Assumption and Assignment of
                         Certain Executory Contracts and Leases in Connection Therewith and
                         (IV) Granting Related Relief [Docket No. 3191], filed by Rosanne
                         Ciambrone on behalf of Indiana Grocery Group, LLC.

                (iii)    Proposed Order Clarifying This Court’s Order (I) Approving the Asset
                         Purchase Agreement Among Sellers and Buyer, (II) Authorizing the Sale of
                         Certain of the Debtors' Assets Free and Clear of Liens, Claims Interests and
                         Encumbrances, (III) Authorizing the Assumption and Assignment of
                         Certain Executory Contracts and Leases in Connection therewith and, (IV)
                         Granting Related Relief, filed by Rosanne Ciambrone on behalf of Indiana
                         Grocery Group, LLC [Docket No. 3219], filed by Rosanne Ciambrone on
                         behalf of Indiana Grocery Group, LLC.

        (b)     Responses Filed:

                (i)      Limited Objection to Motion of Indiana Grocery Group, LLC for
                         Clarification of this Court’s Order (I) Approving the Asset Purchase
                         Agreement Among Sellers and Buyer, (II) Authorizing the Sale of Certain
                         of the Debtors’ Assets Free and Clear of Liens, Claims, Interests and
                         Encumbrances, (III) Authorizing the Assumption and Assignment of
                         Certain Executory Contracts and Leases in Connection Therewith and
                         (IV) Granting Related Relief [Docket No. 3145], filed by Amanda K.
                                                 2
CHICAGO/#3379726.1
Case 17-13886        Doc 3224      Filed 11/12/19 Entered 11/12/19 11:24:20              Desc Main
                                   Document      Page 3 of 10

                       Quick, Deputy Attorney General, on behalf of the Indiana Department of
                       Workforce Development.

        (c)     Status: This matter is going forward.

3.      ASK and RCT Adversary Proceedings.

        (a)     Attached as Exhibit One is a list of all active adversary proceedings.

        (b)     Status: Pursuant to the Procedures Orders applicable to each of these
                adversary proceedings [Docket Nos. 1533–1534], the Trustee is working to
                resolve each of the adversary proceedings set forth on Exhibit One. The
                adversary proceedings on Exhibit One will be continued to the Omnibus
                Hearing set for December 19, 2019 at 10:30 a.m. (CT).

4.      Motions Filed in Certain Adversary Proceedings.

        (a)     Attached as Exhibit Two is a list of motions filed in certain adversary proceedings.

        (b)     Status: Exhibit Two provides a status for each motion filed in certain
                adversary proceedings.


Dated: November 12, 2019                              Respectfully submitted,

                                                      Howard B. Samuels, not individually, but as
                                                      chapter 7 trustee for the estates of Central
                                                      Grocers, Inc., Strack & Van Til Super
                                                      Market, Inc. and SVT, LLC

                                                      By:    /s/ Michael M. Eidelman
                                                            One of his attorneys

Michael M. Eidelman (#6197788)
William W. Thorsness (#6290913)
Allison B. Hudson (#6313079)
Vedder Price P.C.
222 North LaSalle Street, Suite 2600
Chicago, Illinois 60601
(312) 609 7500 telephone
(312) 609 5005 facsimile
meidelman@vedderprice.com
wthorsness@vedderprice.com
ahudson@vedderprice.com




                                                 3
CHICAGO/#3379726.1
Case 17-13886        Doc 3224     Filed 11/12/19 Entered 11/12/19 11:24:20            Desc Main
                                  Document      Page 4 of 10

                                      Certificate of Service

       Michael M. Eidelman, the undersigned attorney, hereby certifies that on November 12,
2019, he caused the foregoing Notice of Agenda of Matters Related to Central Grocers, Inc.
Strack & Van Til Super Market, Inc. and SVT, LLC Scheduled for Hearing on
November 14, 2019 to be served on the CM/ECF registrants.

                                                      /s/ Michael M. Eidelman



Mailing Information for Case 17-13886
Electronic Mail Notice List, via the Court’s CM/ECF system.

The following is the list of parties who are currently on the list to receive e-mail notice/service
for this case:

Howard L. Adelman hla@ag-ltd.com, dbaird@ag-ltd.com
David A. Agay dagay@mcdonaldhopkins.com, mbrady@mcdonaldhopkins.com,
bkfilings@mcdonaldhopkins.com
Angela M. Allen aallen@jenner.com
R. Scott Alsterda rsalsterda@nixonpeabody.com
Brock Alvarado brock@gowithalvarez.com
Mark A. Amendola mamendola@martynlawfirm.com
Robert M. Andalman randalman@aandglaw.com, edavis@aandglaw.com,
ldavlin@aandglaw.com, rblackburn@aandglaw.com, kopal@aandglaw.com
Thomas J. Angell tangell@jbosh.com
Amy A. Aronson amyaronson@comcast.net, amyaronson@comcast.net
Ronald Barliant ronald.barliant@goldbergkohn.com, kristina.bunker@goldbergkohn.com
Karl R. Barnickol kbarnickol@nge.com, ewilson@nge.com, ecfdocket@nge.com
Matthew P. Barrette mattbarrette@shlawfirm.com
Edric S. Bautista ebautista@sanchezdh.com
Mark T. Benedict mark.benedict@huschblackwell.com, susan.williams@huschblackwell.com
Robert R. Benjamin rrbenjamin@gct.law, mperez@gct.law, myproductionss@gmail.com,
tstephenson@gct.law, aleon@gct.law, r61390@notify.bestcase.com
John A. Benson jbenson@huckbouma.com
Brendan G. Best bgbest@varnumlaw.com, wrkyles@varnumlaw.com
Glenn Betancourt courtburg1@comcast.net, r61869@notify.bestcase.com
Amber L. Bishop amichlig@salawus.com
Richard A. Bixter richard.bixter@hklaw.com
Scott Blakeley seb@blakeleyllp.com
Ira Bodenstein iratrustee@shawfishman.com, IL29@ecfcbis.com, plove@foxrothschild.com,
chdocket@foxrothschild.com
Mark V. Bossi mbossi@thompsoncoburn.com
Michael A. Brandess mbrandess@sfgh.com, bkdocket@sfgh.com
Daniel Breen danbreen@breenlawchicago.com
Alexander F. Brougham abrougham@ag-ltd.com, dbaird@ag-ltd.com
David R. Brown dbrown@springerbrown.com, iprice@springerbrown.com

                                                4
CHICAGO/#3379726.1
Case 17-13886        Doc 3224   Filed 11/12/19 Entered 11/12/19 11:24:20   Desc Main
                                Document      Page 5 of 10

Abraham Brustein abrustein@dimonteandlizak.com, jjarke@dimontelaw.com
Allie M. Burnet aburnet@bestfirm.com
Kurt M. Carlson kcarlson@carlsondash.com, knoonan@carlsondash.com,
bmurzanski@carlsondash.com
Theresa B. Carney tcarney@rfclaw.com, khutson@rfclaw.com
Patrick W. Carothers pcarothers@leechtishman.com, ghauswirth@leechtishman.com,
bankruptcy@leechtishman.com, dtomko@leechtishman.com
W. Kent Carter kentcarter@grsm.com, estoneking@grsm.com
Timothy R. Casey timothy.casey@dbr.com
Kara E. Casteel kcasteel@askllp.com, lmiskowiec@askllp.com
Steven B. Chaiken schaiken@ag-ltd.com, aweir@ag-ltd.com
Aaron B. Chapin aaron.chapin@huschblackwell.com, litigation.docket@huschblackwell.com,
HBCourtFilings-CHI@huschblackwell.com
Barry A. Chatz barry.chatz@saul.com, jurate.medziak@saul.com
Rosanne Ciambrone rciambrone@duanemorris.com, jkahane@duanemorris.com,
rpdarke@duanemorris.com, jjohnson3@duanemorris.com
Scott R. Clar sclar@cranesimon.com, mjoberhausen@cranesimon.com,
asimon@cranesimon.com
Peter A. Clark pclark@btlaw.com
Matthew A. Clemente mclemente@sidley.com, efilingnotice@sidley.com,
mgustafson@sidley.com, mgburke@sidley.com
Michael R. Collins michael.collins@collinsandcollins.com,
eric.anderson@collinsandcollins.com
William J. Connelly wconnelly@hinshawlaw.com, ihernandez@hinshawlaw.com
John J. Conway johnconway@shlawfirm.com
Benjamin Court benjamin.court@stinson.com
Heather M. Crockett heather.crockett@atg.in.gov, marie.baker@atg.in.gov
Amy E. Daleo adaleo@cohonraizes.com
Darrell Daley darrell@daleylawyers.com, samantha@daleylawyers.com
Charles Dargo dargo@bettercallmylawyer.com
Aaron Davis aaron.davis@bclplaw.com, CHDocketing@bclplaw.com,
kathryn.farris@bclplaw.com
Daniel P. Dawson ddawson@nisen.com, adrag@nisen.com
Steven M. De Falco sdefalco@meuerslawfirm.com, lrogers@meuerslawfirm.com,
snurenberg@meuerslawfirm.com
Shelly A. DeRousse sderousse@freeborn.com, bkdocketing@freeborn.com
John S. Delnero jdelnero@pedersenhoupt.com, kcody@pedersenhoupt.com
Tejal S. Desai tdesai@llflegal.com
Michael K. Desmond mdesmond@fslegal.com
Ryan A. Deutmeyer rdeutmeyer@austgenlaw.com
Bruce C. Dopke bdopke@stahlcowen.com, bruce@dopkelaw.com
Brian M. Dougherty bmd@gsrnh.com, kam@gsrnh.com
David R. Doyle ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
Kevin C. Driscoll kevin.driscoll@btlaw.com, jriazi@btlaw.com, ddotts@btlaw.com
Nicholas R. Dwayne ndwayne@ag-ltd.com, tslack@ag-ltd.com
Michael M. Eidelman meidelman@vedderprice.com, ecfdocket@vedderprice.com, michael-
eidelman-9405@ecf.pacerpro.com, 7610@ecf.pacerpro.com
Mary J. Fassett mjf@mccarronlaw.com

                                           5
CHICAGO/#3379726.1
Case 17-13886        Doc 3224   Filed 11/12/19 Entered 11/12/19 11:24:20   Desc Main
                                Document      Page 6 of 10

Ian Fisher ifisher@hahnlaw.com, cmbeitel@hahnlaw.com, ridebitetto@hahnlaw.com
Ian H. Fisher fisher@hahnlaw.com, jallison@hahnlaw.com, cmbeitel@hahnlaw.com
Robert M. Fishman rfishman@foxrothschild.com, kjanecki@foxrothschild.com
Mason N. Floyd mfloyd@clarkhill.com, lstephens@clarkhill.com
Joseph D. Frank jfrank@fgllp.com, jkleinman@fgllp.com, mmatlock@fgllp.com,
csucic@fgllp.com, csmith@fgllp.com
Patricia B. Fugee patricia.fugee@fisherbroyles.com, ecf@cftechsolutions.com
Thomas B. Fullerton thomas.fullerton@akerman.com
Joshua A. Gadharf jgadharf@mcdonaldhopkins.com, mhdocket@mcdonaldhopkins.com
George P. Galanos geogalanos@ameritech.net, lawclerk.galanoslaw@gmail.com,
geogalanos@gmail.com
Matthew Gartner matthew.gartner@huschblackwell.com, legalsupportteam-10flnorth-
slc@huschblackwell.com
Sara J. Geenen sjg@previant.com, cmw@previant.com
Geoffrey S. Goodman ggoodman@foley.com, egreen@foley.com, dnichols@foley.com
Karen R. Goodman kgoodman@taftlaw.com, nbeagan@taftlaw.com
Richard Gordon rglaw@bellsouth.net
Danielle J. Gould dszukala@burkelaw.com
Gordon E. Gouveia ggouveia@foxrothschild.com, orafalovsky@foxrothschild.com
Thomas G. Grace thomas@dispartilaw.com
Trinitee G. Green trinitee.green@bclplaw.com, CHDocketing@bclplaw.com
Joshua D. Greene jgreene@springerbrown.com, aoloughlin@springerbrown.com
E. Philip Groben pgroben@gcklegal.com, bcervantes@gcklegal.com,
rrodriguez@gcklegal.com
Joel D. Groenewold jdgroenewold@kopkalaw.com
Michael J. Gunderson bankruptcy@chicago.com, lopez@gundersonfirm.com
Alison M. Gutierrez alison.gutierrez@kutakrock.com
John W. Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
Mariam L. Hafezi mhafezi@kaiserlawoffice.com
Nathan A. Hall nate@chs.law, valerie@chs.law
Benjamin E. Haskin bhaskin@agdglaw.com, jgrote@agdglaw.com
Scott J. Helfand Scott.Helfand@huschblackwell.com, LegalSupportTeam-Lit-TM-
CHI@huschblackwell.com
Roger J. Higgins rhiggins@rogerhigginslaw.com
Caleb T. Holzaepfel caleb.holzaepfel@huschblackwell.com, LegalSupportTeam-Lookout-
CHT@huschblackwell.com, caleb-holzaepfel-9767@ecf.pacerpro.com
Mark J. Horwitz mark@thehorwitzlawgroup.com
Allison Hudson ahudson@vedderprice.com, ecfdocket@vedderprice.com
Timothy M. Hughes thughes@lavellelaw.com, r41234@notify.bestcase.com
Chad J. Husnick chusnick@kirkland.com, will.guerrieri@kirkland.com
Paula K. Jacobi pjacobi@btlaw.com, jsantana@btlaw.com
Todd C. Jacobs tjacobs@bradleyriley.com, cclark@bradleyriley.com,
docket@bradleyriley.com
Elizabeth L. Janczak ejanczak@freeborn.com, bkdocketing@freeborn.com
Michael J. Jasaitis mjasaitis@austgenlaw.com
Roland G. Jones pacer.rolandjones@gmail.com
Mark L. Karno mlkarno@sbcglobal.net
Brett A. Kaufman brett@kaufmanlegal.net

                                           6
CHICAGO/#3379726.1
Case 17-13886        Doc 3224   Filed 11/12/19 Entered 11/12/19 11:24:20   Desc Main
                                Document      Page 7 of 10

Martin S. Kedziora kedzioram@gtlaw.com, hernandezden@gtlaw.com,
CHILitDock@GTLAW.com, doranb@gtlaw.com
Benjamin Kelly benkellysr@comcast.net
Yi Sun Kim ykim@gblawllp.com, ksopky@gblawllp.com
Randall Klein randall.klein@goldbergkohn.com, amy.halpin@goldbergkohn.com
Candice L. Kline kline@carpenterlipps.com, figueroa@carpenterlipps.com
William B. Kohn kohn@wbkohnlaw.com
Lawrence J. Kotler ljkotler@duanemorris.com
Kay Kress kressk@pepperlaw.com
David O. Kreuter dkreuter@kgatty.com
Gina B. Krol gkrol@cohenandkrol.com, gkrol@cohenandkrol.com,
acartwright@cohenandkrol.com, jneiman@cohenandkrol.com
Robert J. Labate robert.labate@hklaw.com
Joseph H. Langerak jhlangerak@jacksonkelly.com, arsatterfield@jacksonkelly.com,
abigail.harrington@jacksonkelly.com
Richard S. Lauter Richard.Lauter@lewisbrisbois.com, lbbscaesars@gmail.com
Ronald F. Layer legal@layerlaw.com
Patrick S. Layng USTPRegion11.ES.ECF@usdoj.gov
Vincent E. Lazar vlazar@jenner.com, docketing@jenner.com, thooker@jenner.com
Caren A. Lederer calederer@gct.law, mperez@gct.law, stasciotti@gct.law,
tstephenson@gct.law, aleon@gct.law
Alfred S. Lee alee@lawpmh.com
David P. Leibowitz dleibowitz@lakelaw.com, jstorer@lakelaw.com,
storerjr58596@notify.bestcase.com, ecf@lodpl.com
Pamela J. Leichtling pleichtling@clarkhill.com
Mark E. Leipold mleipold@gouldratner.com, gferguson@gouldratner.com,
mhannon@gouldratner.com, gould-ecfs_notice@juralaw.net
James Lessmeister jlessmeister@lessmeisterlaw.com
Kyle A. Lindsey klindsey@jnlegal.net, cjohnson@jnlegal.net
John A. Lipinsky lipinsky@ccmlawyer.com, Haskell@ccmlawyer.com,
haugh@ccmlawyer.com
Douglas J. Lipke dlipke@vedderprice.com, ecfdocket@vedderprice.com,
7610@ecf.pacerpro.com, doug-lipke-7162@ecf.pacerpro.com
Jennifer G. Lurken jlurken@gislason.com
John R. Madden jrm@morrisroe.law
Robert B. Marcus rmarcus@attorneymm.com, mail@attorneymm.com
Teresa A. Massa tam@terrellandthrall.com
G. Alexander McTavish amctavish@fmcolaw.com
Adam Meadow ameadow@malmanlaw.com
Mark Melickian mmelickian@sfgh.com, joconnor@sfgh.com, mbrandess@sfgh.com,
bkdocket@sfgh.com
George R. Mesires george.mesires@faegrebd.com, darlene.walker@FaegreBD.com,
faegrebddocket@faegrebd.com
Todd C. Meyers tmeyers@kilpatricktownsend.com, gfinizio@kilpatricktownsend.com
Nicholas M. Miller nmiller@ngelaw.com, ecfdocket@ngelaw.com, cdennis@ngelaw.com,
mmirkovic@ngelaw.com
Bryan E. Minier bminier@lathropgage.com, mvargas@lathropgage.com,
Don J. Mizerk don.mizerk@huschblackwell.com

                                           7
CHICAGO/#3379726.1
Case 17-13886        Doc 3224   Filed 11/12/19 Entered 11/12/19 11:24:20   Desc Main
                                Document      Page 8 of 10

James P. Moloy jmoloy@boselaw.com, mwakefield@boselaw.com
Michael C. Moody mmoody@orourkeandmoody.com, firm@orourkeandmoody.com,
morourke@orourkeandmoody.com
James E. Morgan jem@h2law.com, smckinney@howardandhoward.com
Justin Morgan justin.morgan@bclplaw.com
Peter Morrison peter.morrison@squirepb.com, cle_dckt@squirepb.com
Kevin H. Morse kmorse@clarkhill.com
James Naisbitt jnaisbitt@aol.com
Robert K. Naumann robert.naumann@naumannlaw.com, rebecca.robbins@naumannlaw.com,
michelle.weslander@naumannlaw.com
Paula E. Neff neff@emerson-neff.com
Bradley P. Nelson brad.nelson@fisherbroyles.com
Lauren Newman lnewman@thompsoncoburn.com, chicagodocketing@thompsoncoburn.com,
aversis@thompsoncoburn.com, cvasquez@thompsoncoburn.com,
Tleslie@thompsoncoburn.com
Ha M. Nguyen ha.nguyen@usdoj.gov, USTPregion11.es.ecf@usdoj.gov
John L. Nisivaco john@chicagoinjurylaw.com
Joel H. Norton jnorton@rsslawoffices.com, djschwab@rsslawoffices.com,
khutchinson@rsslawoffices.com
R. Timothy Novel tnovel@agdglaw.com
Peter Nozicka peter@trapplaw.com
Sven T. Nylen snylen@beneschlaw.com, dblanton@beneschlaw.com
John R. O’Connor joconnor@sfgh.com, bkdocket@sfgh.com
Michael V. Ohlman mvohlman@ohlmanlaw.com, admin@ohlmanlaw.com
Leo Oppenheimer loppenheimer@rctlegal.com
Frederick Perillo fp@previant.com, jb@previant.com
Nancy A. Peterman petermann@gtlaw.com, chilitdock@gtlaw.com, greenbergc@gtlaw.com
Ann E. Pille ann.pille@dlapiper.com, apille@reedsmith.com, bankruptcy-
2628@ecf.pacerpro.com
Jerome W. Pinderski jerome@pinderski.com
Susan Poll Klaessy spollklaessy@foley.com, dnichols@foley.com
Richard B. Polony rpolony@hinshawlaw.com, sedelmai@hinshawlaw.com,
courtfiling@hinshawlaw.com, cortiz@hinshawlaw.com
James Q. Pope jamesp@thepopelawfirm.com, ecfigotnotices@gmail.com
Leanne Prendergast leanne.prendergast@fisherbroyles.com
Scott A. Pyle spyle@rubinoruman.com, amanuel@rubinoruman.com, ttoso@rubinoruman.com
Amanda K. Quick amanda.quick@atg.in.gov, marie.baker@atg.in.gov
Robert Radasevich rradasevich@nge.com, ewilson@nge.com, ecfdocket@ngelaw.com
Richard W. Rappold rwr@rappoldlaw.com
Phillip S. Reed preed@pfs-law.com, nvizzini@pfs-law.com
David Richardson drichardson@neryrichardson.com
Sheldon E. Richie srichie@rg-austin.com
Leigh D. Roadman lroadman@clarkhill.com, lstephens@clarkhill.com
Adam B. Rome arome@grglegal.com, abernath@grglegal.com
Mark D. Roth markdroth@gmail.com
Todd J. Ruchman amps@manleydeas.com
Nina Ruvinsky nruvinsky@loeb.com, josinski@loeb.com, chdocket@loeb.com,
CHLitParalegals@loeb.com

                                           8
CHICAGO/#3379726.1
Case 17-13886        Doc 3224   Filed 11/12/19 Entered 11/12/19 11:24:20   Desc Main
                                Document      Page 9 of 10

William J. Ryan wryan@scandagliaryan.com, dwaters@scandagliaryan.com,
dmaziarka@scandagliaryan.com
Tanya M. Salman tmsalman@michaelbest.com, jlbrown@michaelbest.com,
courtmail@michaelbest.com
Derek D. Samz dsamz@dimontelaw.com, mrussell@dimontelaw.com
Ronald L. Sandack ronald@gaido-fintzen.com, esaldivar@gaido-fintzen.com
Walter Sandoval wfs@hilbrich.com
Dennis M. Sbertoli dsbert4978@aol.com
Paul H. Scheuerlein pscheuerlein@gaido-fintzen.com, lynette@g-f.co, ecf@g-f.co
Scott N. Schreiber sschreiber@clarkhill.com, blambert@clarkhill.com
Ryan T. Schultz rschulz@foxswibel.com, bkdocket@fslc.com
David J. Schwab djschwab@rsslawoffices.com, dcasey@rsslawoffices.com,
khutchinson@rsslawoffices.com, jnorton@rsslawoffices.com
Jeffrey M. Schwartz jschwartz@muchshelist.com, wballinger@muchlaw.com
Jennifer K. Schwendener jennifer@jkslawoffices.com
Mary A. Shipley ashipley@mcguirewoods.com
Stephen Smalling sjs@capronlaw.com
Kevin C. Smith ksmith@smithsersic.com, dgreen@smithsersic.com
Nicole K. Spicer nks@johnsoni.com
Charles S. Stahl, Jr. cstahl@smbtrials.com
Peter S. Stamatis peter@stamatislegal.com
Michael T. Stanley michael@michaelstanley.co, michaelzofo@gmail.com
Joseph L. Steinfeld jsteinfeld@askllp.com, lmiskowiec@askllp.com, kcasteel@askllp.com,
gunderdahl@askllp.com, rreding@askllp.com, brubis@askllp.com, bmcgrath@askllp.com,
mudem@askllp.com
Gregory K. Stern greg@gregstern.com, steve_horvath@ilnb.uscourts.gov
Jeffrey Strange jstrangelaw@aol.com, bowl1901@aol.com
Stephen B. Sutton ssutton@lathropgage.com
Paul Swanson pswanson@steinhilberswanson.com, hsaladin@steinhilberswanson.com,
9572849420@filings.docketbird.com
Joseph R. Swee jswee@scandagliaryan.com, dwaters@scandagliaryan.com,
dmaziarka@scandagliaryan.com
Gregg Szilagyi gs@tailserv.com
Robert D. Tepper rtepper@satclaw.com, agamble@satclaw.com, heilmanl@ballardspahr.com,
RoglenL@ballardspahr.com
William W. Thorsness wthorsness@vedderprice.com, ecfdocket@vedderprice.com,
ewatt@vedderprice.com, 7610@ecf.pacerpro.com, william-thorsness-6297@ecf.pacerpro.com
Jason M. Torf jason.torf@icemiller.com
Jessica Tovrov jessica@tovrovlaw.com
Daniel E. Tranen Daniel.tranen@wilsonelser.com, mark.ledwin@wilsonelser.com
Mark R. Valley mvalley@lawmrv.com, mcaiazzo@lawmrv.com
John D. VanDeventer jvandeventer@jenner.com
Eric P. VanderPloeg evanderploeg@burkelaw.com
Elizabeth B. Vandesteeg evandesteeg@sfgh.com, bkdocket@sfgh.com
Rion Vaughan rvaughan@mcdonaldhopkins.com, mbrady@mcdonaldhopkins.com,
lburrell@mcdonaldhopkins.com
Richard W. Ward rwward@airmail.net
Michael D. Warner mwarner@coleschotz.com, klabrada@coleschotz.com

                                           9
CHICAGO/#3379726.1
Case 17-13886        Doc 3224   Filed 11/12/19 Entered 11/12/19 11:24:20   Desc Main
                                Document     Page 10 of 10

Brian P. Welch bwelch@burkelaw.com, gbalderas@burkelaw.com
David K. Welch dwelch@burkelaw.com, gbalderas@burkelaw.com, bwelch@burkelaw.com,
welchdr67393@notify.bestcase.com
Erin A. West ewest@gklaw.com, kboucher@gklaw.com
Amanda J. Wiese bankruptcy@hsbattys.com, bk4hsbm@gmail.com, hbm@ecf.courtdrive.com
William A. Williams bill.williams@saul.com
Mark E. Wilson mark.wilson@fisherbroyles.com
Richard R. Winter richard.winter@hklaw.com
Charles R. Woolley rwoolley@askounisdarcy.com, hperez@askounisdarcy.com
Amanda S. Yarusso amanda.yarusso@gmail.com
Lois J. Yu lyu@centralstates.org
Daniel A. Zazove dzazove@perkinscoie.com, docketchi@perkinscoie.com, daniel-zazove-
4464@ecf.pacerpro.com, jessica-matamoros-0866@ecf.pacerpro.com
Brian R. Zeeck bzeeck@hinshawlaw.com, cynthiablack@hinshawlaw.com
Jane F. Zimmerman jzimmerman@murphydesmond.com




                                           10
CHICAGO/#3379726.1
